Citation Nr: 1724797	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-28 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hallux valgus, to include as secondary to the Veteran's service-connected plantar fasciitis.

2.  Entitlement to service connection for a right knee disability, to include as secondary to the Veteran's service-connected plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2000 to September 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office. 

These matters were previously remanded in December 2012 and March 2016 for further development, which has been completed.  As noted in the December 2012 remand, the Veteran's request for a Board hearing was deemed withdrawn after he failed to show for his scheduled May 2012 hearing or provide good cause for his failure to appear.  During the course of the appeal, the Appeals Management Center (AMC) granted service connection for plantar fasciitis.  However, as the Board noted in the March 2016 remand, the AMC did not grant service connection for hallux valgus; therefore, such claim remains on appeal.


FINDINGS OF FACT

1.  Hallux valgus was not shown in service or for several years thereafter, and the most probative evidence indicates that the Veteran's current bilateral hallux valgus is not related to service or caused or aggravated by his service-connected bilateral plantar fasciitis.

2.  A right knee condition was not shown in service or for several years thereafter, and the most probative evidence indicates that the Veteran's current right knee arthralgia is not related to service or caused or aggravated by his service-connected bilateral plantar fasciitis.





CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for hallux valgus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for establishing entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letter in May 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, a private treatment record, and VA examination reports. 

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, the Veteran's correct address was verified and a corrective VCAA notice was sent to the Veteran in May 2016, which also contained an authorization and release for private treatment records.  In addition, a supplemental statement of the case was issued, to include the adjudication of the claim for service connection for hallux valgus.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  While it is true that updated treatment records were not obtained, this was dependent upon the Veteran providing authorization to obtain updated records from private sources where he received care, which to date, he has not provided.  The Board notes in this regard that "the duty to assist" is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability that is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.  A temporary or intermittent flare-up of a preexisting disability does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Prinicpi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Hallux Valgus

The Veteran seeks service connection for hallux valgus, which he asserts had its onset during service, or alternatively, was caused or aggravated by his service-connected plantar fasciitis.

As an initial matter, the Board notes that during the course of the appeal the Veteran has been diagnosed with bilateral hallux valgus, as shown on the November 2011 VA examination.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or his service-connected plantar fasciitis.

The Veteran's service treatment records include complaints of foot pain; however, they are silent as to a diagnosis of hallux valgus.  In fact, only a diagnosis of plantar fasciitis was documented in service, of which the Veteran is already service-connected.

The first indication of hallux valgus was not shown until a November 2011 VA foot examination, approximately seven years after service.  Although the VA examiner diagnosed hallux valgus, confirmed by X-ray, an opinion was not provided as to the etiology of the Veteran's hallux valgus and was found to be insufficient.  Thus, there is no competent evidence of hallux valgus during service or within one year following discharge from service.  Accordingly, competent evidence linking the current hallux valgus with service or a service-connected disability is required to establish service connection.  Upon review of the record, the Board finds that the most probative evidence is against the claim.

Per the December 2012 remand, the Veteran was to undergo VA examination in January 2013.  However, the 2013 examiner noted that the Veteran failed to show for his examination and that the previous examiner had since retired.  In light of this, the 2013 examiner provided a corrected Disability Benefits Questionnaire based on the Veteran's claims file.  The 2013 examiner relevantly noted that the radiologist's interpretation of the feet X-rays on the November 2011 examination was that there was marginal bilateral hallux valgus.  However, he continued, there was no evidence in the Veteran's service treatment records mentioning hallux valgus in either foot.  In addition, he stated, the fact that the radiologist interpreted the hallux valgus as "marginal" indicates that this was not yet a clear and unequivocal diagnosis and that if there is hallux valgus in both feet, the finding was early.  The examiner further remarked that the Veteran separated from service in September 2004, and unless there was some finding of hallux valgus in service, it is less than likely the early or marginal hallux valgus on the November 2011 X-ray alone, began in service.  In fact, the examiner opined that it was less likely than not that any hallux valgus finding in 2011 would have been related to service, or to the Veteran's bilateral plantar fasciitis because of the lack of any tenderness over the area of the great toes on the November 2011 examination, and the long length of time since separation from service for there to even be marginal findings on X-rays in 2011.

In April 2013, the Veteran underwent VA examination and the examiner noted that the Veteran denied any complaints or pain in the great toe, 1st metatarsal of either foot and the examiner stated that hallux valgus was not visible upon inspection on either foot.  The examiner opined that the Veteran's hallux valgus was less likely than not related to his service, or caused or aggravated by his plantar fasciitis because it was more likely due to genetics.  Further supporting his reasoning, the examiner stated that the Veteran has no disability associated with his hallux valgus; this was a chance finding on X-ray and he has no symptoms associated with this minor abnormality.  He continued, stating that the Veteran's hallux valgus was of genetic etiology, common in the general population, and not associated with his service.  Further, the examiner remarked that the hallux valgus was not related to the Veteran's obesity.  

Turning to the claim on a secondary basis, the April 2013 examiner also opined that the Veteran's hallux valgus was not secondary to, or aggravated by his plantar fasciitis because these entities occur independently of each other.  

The Board finds that the April 2013 examination report is the most probative evidence as to the etiology of the plantar fasciitis.  This opinion was provided following examination of the Veteran and after a thorough review of the claims file, which included a detailed rationale, the Board finds this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  It was provided by a medical professional and there is no medical opinion to the contrary.

While the Veteran asserts that his current hallux valgus is related to his service or alternatively, to his service-connected plantar fasciitis, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, there are multiple different types of foot disabilities and causes for such.  Thus, the diagnosis and etiology of a foot disability is a matter requiring medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his hallux valgus is not competent medical evidence.  Moreover, whether the symptoms he experienced in service or following service are in any way related to his current hallux valgus is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Board finds the opinion of the April 2013 VA examiner to be significantly more probative than the Veteran's lay assertions. 

In sum, the preponderance of the competent, credible, and probative evidence indicates that hallux valgus was not shown in service, and the most probative evidence of record is against a finding that the Veteran's current hallux valgus is related to service or caused or aggravated by his service-connected plantar fasciitis.  Accordingly, the claim for service connection for hallux valgus is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56 (1990).

B. Right Knee 

The Veteran seeks service connection for a right knee disability, which he asserts had its onset during service when he lost his balance while unloading a Humvee, causing him to hyperextend his right knee.  Alternatively, he asserts his right knee disability was caused or aggravated by his service-connected bilateral foot condition.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with right knee arthralgia.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or a service-connected bilateral foot condition.  As service connection for hallux valgus has not been granted, the only foot condition for which the Veteran is service-connected is plantar fasciitis.  Thus, as to the Veteran's claim on a secondary basis, plantar fasciitis is the only condition for application in the analysis of that claim.

Although the Veteran asserts that he was seen in service for his knee injury described above and treated with Motrin, service treatment records do not document the in-service right knee injury.  Indeed, the first indication of a right knee disability was not shown until approximately seven years after service in the Veteran's December 2011 VA treatment records where he complained of chronic knee pain; however an X-ray of the right knee was normal.  Further, per an April 2012 VA treatment follow-up note, the physician noted that upon examination, pain was in the posterior knee and the injury dated back to March 2003, which (as of April 2012) was likely arthritic related pain.  Thus, there is no competent evidence of a right knee disability during service or within one year following discharge from service.  Accordingly, competent evidence linking the current right knee disability with service is required to establish service connection.  Upon review of the record, the Board finds that the most probative evidence is against the claim.

Upon April 2013 VA examination, the examiner opined that the Veteran's right knee arthralgia was less likely than not incurred in or caused by his military service.  The examiner noted that the Veteran reported that the injury occurred during service but then cleared up and did not reoccur until after he was back in civilian life and gained weight.  The examiner reasoned that the Veteran's right knee disability was more likely due to his obesity and weight gain of over 100 pounds since his separation from service.  The examiner reported that the Veteran's weight upon enlistment in 2000 was 159 pounds and at the April 2013 VA examination it was 265 pounds.  Thus, the examiner concluded that it was less likely that the Veteran reinjured his knee by hyperextending it during service and more likely that the Veteran's right knee arthralgia is due to carrying his excessive weight.

To the extent the Veteran has alleged he suffered from a right knee disability during service, which he asserted on his initial April 2009 claim for service connection as occurring in February 2003 and having received treatment in May 2003, the Board does not find such assertion to be persuasive.  The medical findings of record show no evidence of a right knee injury in service or for many years thereafter.  The Veteran remarked that his health was "excellent" on a July 2003 pre-deployment health assessment.  In addition, on the Veteran's August 2004 separation examination a right knee injury was not mentioned when asked whether he had been seen or treated by a health care provider, admitted to a hospital, or had surgery since his last medical assessment.  Further, on his separation examination, the Veteran also remarked "no" when asked if he had suffered from any injury or illness while on active duty for which he did not seek medical care.  The examiner who conducted the separation examination noted only a scar from a 2001 injury to the left humerus and a 2003 left acromioclavicular (AC) joint injury.  Moreover, the Veteran's service treatment records document treatment for several other injuries incurred during service, including his complaints of foot pain in October 2003.  Thus, had the Veteran injured his right knee in service and received treatment for such injury, it is highly unlikely that it would have been the only injury for which the Veteran is seeking service connection to not have been documented in service.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

Turning to the claim on a secondary basis, the April 2013 examiner provided an addendum opinion in June 2013 in which he opined that the Veteran's right knee arthralgia was less likely than not caused or aggravated by his service-connected plantar fasciitis.  As his reasoning, the examiner stated that it was more likely that the Veteran's obesity is the cause of his knee symptoms and a continued source of aggravation of his knee condition.  Further, the examiner stated that during the Veteran's military service, the excessive knee stress was due to vigorous military life style and physical activities, but once he was no longer required to perform these physical activities and stresses, his knee symptoms cleared up.  In fact, the examiner stated that the knee symptoms did not return until years later, as a civilian, when the Veteran again overstressed his knee, but this time by obesity.  As such, the examiner explained that it would be less likely as not that plantar fasciitis would be a cause or aggravating factor to his knee unless his foot condition were to have been so severe as to cause profound disability and significant limp that persisted for many years-which here, it did not.  Finally, the examiner added, the mere occurrence of plantar fasciitis is not enough to cause or aggravate the Veteran's knee condition.  As these opinions were provided following examination of the Veteran and after a thorough review of the claims file, which included a detailed rationale, the Board finds the opinions of the April and June 2013 examiner are entitled to great probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (2008).  There is no medical opinion to the contrary.

While the Veteran asserts that his current right knee disability is related to his service or alternatively, to his service-connected plantar fasciitis, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, there are multiple different types of knee disabilities and causes for such.  Thus, the diagnosis and etiology of a knee disability is a matter requiring medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his right knee disability is not competent medical evidence.  Moreover, whether the symptoms he experienced in service or following service are in any way related to his current right knee disability is a matter that also requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301 (1999).  Thus, the Board finds the opinions of the April and June 2013 VA examiner to be significantly more probative than the Veteran's lay assertions. 

In sum, the preponderance of the competent, credible, and probative evidence indicates that a right knee disability was not shown in service, and the most probative evidence of record is against a finding that the Veteran's current right knee arthralgia is related to service or caused or aggravated by his service-connected plantar fasciitis.  Accordingly, the claim for service connection for a right knee disability is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56 (1990).



ORDER

Entitlement to service connection for hallux valgus, to include as secondary to the Veteran's service-connected plantar fasciitis, is denied.

Entitlement to service connection for a right knee condition, to include as secondary to the Veteran's service-connected plantar fasciitis, is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


